PER CURIAM.
Pamerese Rogers appeals the summary denial of her motion, pursuant to Fla. R. Crim. P. 3.850, seeking credit for five days jail time served prior to a resentencing hearing at which her original sentence was vacated and a new sentence was entered. The trial court denied the motion, stating such credit should be sought through the Department of Corrections. We reverse. Section 921.161(1) Fla. Stat. provides that “the court imposing a sentence shall allow a defendant credit for all of the time she or he spent in the county jail before sentence.” Therefore, the order entered below is reversed and this cause is remanded for further proceedings consistent with this opinion.
REVERSED and REMANDED.
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.